Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20   PageID.1993   Page 1 of 11




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 LIBERTY MUTUAL FIRE INSURANCE
 COMPANY, et al.,

             Plaintiffs,                         Case No. 19-12051

 v.                                              Hon. George Caram Steeh

 MICHAEL ANGELO, et al.,

          Defendants.
 ______________________________/


      OPINION AND ORDER GRANTING IN PART AND DENYING IN
      PART LIBERTY MUTUAL’S MOTION TO DISMISS (ECF No. 44)

       Plaintiffs Liberty Mutual Fire Insurance Company, LM General

 Insurance Company, LM Insurance Corporation, and Safeco Insurance

 Company of Illinois (collectively “Liberty Mutual”) seek dismissal of the

 counterclaim filed by Defendants Michael Angelo, US Health

 Pharmaceuticals d/b/a Meds Direct, Greater Lakes Ambulatory Surgical

 Center, and Tox Testing, Inc. (“Providers”). Pursuant to L.R. 7.1 and

 Administrative Order 20-AO-021, the court will determine the motion on the

 papers submitted.




                                      -1-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20     PageID.1994   Page 2 of 11




                            BACKGROUND FACTS

       Liberty Mutual filed this action against several health care providers,

 alleging fraud and unjust enrichment. Specifically, Liberty Mutual alleges

 that the defendants engaged in a fraudulent scheme by billing the plaintiff

 insurance companies under the Michigan No-Fault Act for medically

 unnecessary treatment and procedures. According to Liberty Mutual,

 “[t]hese patients are eligible for personal injury protection benefits ("No-

 Fault Benefits") under personal automobile policies issued by Liberty

 Mutual, however, the services [at] issue are either not performed,

 performed outside an acceptable standard of care or are performed

 regardless of medical necessity.” ECF No. 21, Amended Complaint at ¶ 2.

 Liberty Mutual alleges that it has been damaged in the amount of

 $1,475,634.45 in No-Fault payments to the defendants. Liberty Mutual also

 seeks a declaration that the defendants are not entitled to payment for any

 unpaid claims submitted to date. Amended Complaint at ¶¶ 107-13.

       Providers have filed a counterclaim, alleging breach of contract,

 unjust enrichment, and fraudulent misrepresentation. Providers allege that

 although Liberty Mutual is contractually obligated to pay No-Fault benefits

 on behalf of its insureds, it engages in tactics to “‘delay, deny, and defend’

 irrespective of whether their insureds’ claims were legitimate.”

                                       -2-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20         PageID.1995    Page 3 of 11




 Counterclaim at ¶ 39. Providers allege that they “can present evidence of

 Liberty Mutual’s and Safeco’s failures to timely pay pursuant to its duties

 under the law or under its contract/policy with its insureds.” Id. at ¶ 59.

 Liberty Mutual seeks dismissal of Providers’ counterclaim pursuant to

 Federal Rule of Civil Procedure 12(b)(6).1

                               LAW AND ANALYSIS

     I.     Standard of Review

          Under Fed. R. Civ. P. 8(a)(2), a complaint must contain “a short and

 plain statement of the claim showing that the pleader is entitled to relief.”

 Although this standard does not require “detailed factual allegations,” it

 does require more than “labels and conclusions” or “a formulaic recitation

 of the elements of a cause of action.” Bell Atlantic Corp. v. Twombly, 550

 U.S. 544, 555 (2007). Rather, to survive a motion to dismiss, the plaintiff

 must allege facts that, if accepted as true, are sufficient “to raise a right to

 relief above the speculative level” and to “state a claim to relief that is

 plausible on its face.” Id.; see also Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009). The complaint “must contain either direct or inferential allegations




 1
  Because Liberty Mutual filed an answer to the counterclaim, its motion is properly
 brought pursuant to Rule 12(c), which is decided pursuant to the same standard as a
 motion under Rule 12(b)(6). See Lindsay v. Yates, 498 F.3d 434, 437 n.5 (6th Cir.
 2007).
                                          -3-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20    PageID.1996      Page 4 of 11




 respecting all the material elements to sustain a recovery under some

 viable legal theory.” Advocacy Org. for Patients & Providers v. Auto Club

 Ins. Ass’n, 176 F.3d 315, 319 (6th Cir. 1999) (internal quotation marks

 omitted).

    II.     Breach of Contract

          To state a breach of contract claim under Michigan law, the

 complaining party must allege that “(1) there was a contract, (2) the other

 party breached the contract, and (3) the breach resulted in damages to the

 party claiming breach.” Bank of Am., NA v. First Am. Title Ins. Co., 499

 Mich. 74, 100 (2016). Providers have alleged these elements in their

 countercomplaint. Providers allege that pursuant to Liberty Mutual’s

 policies with its insureds, it is obligated to pay for reasonable and

 necessary medical expenses. Providers further allege that they provided

 reasonable and necessary medical treatment to Liberty Mutual’s insureds,

 they submitted bills for such treatment to Liberty Mutual, and that Liberty

 Mutual refused to pay, in breach of its contracts with its insureds. See

 Counterclaim at ¶¶ 75-84. Providers allege that Liberty Mutual’s insureds

 assigned their breach of contract claims to Providers. Id. at ¶ 80.

 According to the countercomplaint, Liberty Mutual owes Tox Testing

 $259,386.03, Meds Direct $112,486.26, and Greater Lakes Ambulatory

                                        -4-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20            PageID.1997     Page 5 of 11




 Surgical Center $78,224.00. Additionally, Safeco owes Tox Testing

 $23,230.66 and Meds Direct $6,793.09. In an exhibit to the

 countercomplaint, Providers submit a chart listing the last name of the

 insured, date of birth, date of service, and the amount allegedly owed by

 Liberty Mutual. ECF No. 29-5.

       Liberty Mutual argues that Providers must “prove the existence and

 terms of a contract” and that they have not specifically identified the

 insurance policies or provisions that were breached. See Van Buren

 Charter Twp. v. Visteon Corp., 319 Mich. App. 538, 554 (2017) (emphasis

 added). To the contrary, Providers need not prove their claim in their

 complaint; Van Buren was decided on a motion for summary disposition in

 state court, not under federal pleading standards. Further, Providers have

 identified the individuals with insurance policies with Liberty Mutual and the

 claims it alleges Liberty Mutual has not paid.2 ECF No. 29-5. This

 sufficiently identifies the insurance policies at issue and gives Liberty

 Mutual fair notice of the basis of Providers’ breach of contract claim, which

 has been plausibly alleged.



 2
  Liberty Mutual has asserted a declaratory judgment claim, seeking a ruling that
 “Defendants are not entitled to reimbursement for any unpaid claims and charges
 submitted to Liberty Mutual to date and through the trial of this action for any services
 provided.” ECF No. 21 at PageID 943. Providers contend that their breach of contract
 counterclaim relates to the same unpaid claims. ECF No. 49 at PageID 1694.
                                            -5-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20     PageID.1998   Page 6 of 11




    III.     Unjust Enrichment

           Liberty Mutual also seeks dismissal of Providers’ unjust enrichment

 claim. To state a claim for unjust enrichment, a plaintiff must allege: “(1)

 the receipt of a benefit by defendant from plaintiff, and (2) an inequity

 resulting to plaintiff because of the retention of the benefit by defendant.”

 Belle Isle Grill Corp. v. City of Detroit, 256 Mich. App. 463, 478 (2003). A

 plaintiff may recover on an unjust enrichment claim “only if there is no

 express contract covering the same subject matter.” Id.

           Liberty Mutual argues that because Providers’ claims are governed

 by express contracts (the insurance policies), they cannot maintain an

 unjust enrichment claim. As discussed above, however, Liberty Mutual has

 not unequivocally acknowledged the existence of the contracts at issue

 here. Although Liberty Mutual asserts that it is not disputing the existence

 of the insurance policies, it also argues that Providers “have not identified

 any of the specific insurance policies or provisions that were allegedly

 breached by Liberty Mutual.” ECF No. 44 at PageID 1604. Under the

 circumstances, Providers are entitled to plead an unjust enrichment claim

 as an alternative to their breach of contract claim. See Fed. R. Civ. P.

 8(d)(2); Durant v. Servicemaster Co., 159 F. Supp.2d 977, 983 (E.D. Mich.

 2001); Bowlers’ Alley, Inc. v. Cincinnati Ins. Co., 32 F. Supp. 3d 824, 834

                                         -6-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20      PageID.1999    Page 7 of 11




 (E.D. Mich. 2014) (“A plaintiff also may bring a breach of contract claim and

 an unjust enrichment claim in cases where the defendant has ‘kept its

 options open, and may deny the existence of a contract.’”).

    IV.     Fraudulent Misrepresentation

          Providers’ fraudulent misrepresentation claim is based upon the

 allegation that Liberty Mutual falsely represented to its insureds that it

 would provide coverage for reasonable and necessary medical treatment

 under Michigan law. Liberty Mutual argues that Providers failed to plead

 fraud with specificity and that they lack standing to pursue this claim on

 behalf of the insureds. To satisfy prudential standing requirements, a

 plaintiff must “assert his own legal rights and interests, and cannot rest his

 claim for relief on the legal rights or interests of third parties.” Cruz v.

 Capital One, N.A., 192 F. Supp. 3d 832, 837 (E.D. Mich. 2016) (quoting

 Warth v. Seldin, 422 U.S. 490, 499 (1975)).

          Providers argue that they have standing as a result of the

 assignments of claims executed by the insureds. Under Michigan law, “[a]n

 assignment is a contract between the assignor and the assignee and is

 interpreted according to the rules of contract construction.” Macomb

 Interceptor Drain Drainage Dist. v. Kilpatrick, 896 F. Supp. 2d 650, 658




                                         -7-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20        PageID.2000   Page 8 of 11




 (E.D. Mich. 2012). The court enforces unambiguous contract terms as

 written. Id. at 659.

       There are three versions of the assignments, which were attached to

 the original counterclaim. See ECF No. 11-5. The first version provides as

 follows:

            This is an assignment of the right to enforce payment of
            charges incurred for Services, for which charges are
            payable under any policy of insurance, contract, legal claim
            and/or statute. Such assignment shall include, in
            Assignee’s sole discretion, the right to appeal a payment
            denial under any procedure outlined in any insurance
            policy, contract or statute and/or the right to file suit to
            enforce the payment benefits due or past due for the
            Services incurred and resulting charged.

 See id. at PageID 514 (emphasis added). The second version

 provides:

            ASSIGNMENT OF RIGHTS: You are assigned to
            exclusive, irrevocable rights. Any cause of action that
            exists in my favor against any insurance company or other
            person or entity to the extent of your bill for total services,
            including the exclusive, irrevocable right to receive
            payment for such services, make demand in my name for
            payments, and prosecute and receive penalties, interest,
            court costs, or other legally compensable amounts owned
            by an insurance company or other person or entity.

 Id. at PageID 757 (emphasis added). The third version provides:

            Assignor acknowledges that he/she has received, and may
            receive in the future, services from Assignee, including
            blood testing and toxicology services. Assignor
            acknowledges that Assignee has provided such services
                                          -8-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20   PageID.2001   Page 9 of 11




         upon a promise of payment together with additional
         promises from Assignor, including the ability to enforce
         payment rights and obligations against any insurer that
         might be liable for the charges described by this
         Agreement. . . . Assignor hereby assigns to Assignee all
         rights Assignor possesses, under the Michigan No-Fault
         Act or otherwise, including the right to direct payment for
         all such charges, the right to consider appeal of a payment
         denial under any procedure outlined in any insurance
         policy, and the right to sue to enforce any right to payment
         Assignor otherwise possesses.

 Id. at PageID 727 (emphasis added).

       Liberty Mutual argues that although each of these assignment

 provisions gives Providers the right to seek payment for services rendered

 to the insureds, the language does not provide for the assignment of tort

 claims. See Macomb, 896 F. Supp.2d at 660 (“[T]he ability of an assignee

 to enforce contractually-created rights does not necessarily permit the

 assignee to also bring tort or statutory claims that are merely related

 somehow to the contractual relationship but that arose outside of the rights

 created by the contract.”).

       Providers argue that the assignments give them the right to assert

 “any cause of action” the insureds may have against Liberty Mutual.

 Providers ignore the context of this assignment language, which is found in

 only one of the three versions. This provision assigns “[a]ny cause of

 action that exists in my favor against any insurance company or other

                                      -9-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20         PageID.2002    Page 10 of 11




  person or entity to the extent of your bill for total services. . . .” ECF No.

  11-5 at PageID 757 (emphasis added). The assignments unambiguously

  give Providers the right to seek payment for their services. None of the

  three versions can be read to assign any or all potential claims, including

  tort claims, to Providers. “[W]here an assignment clause does no more

  than assign rights arising from contracts, it cannot be read to include an

  assignment of non-contractual claims.” Macomb, 896 F. Supp.2d at 661.

  Because the assignments do not give Providers the right to pursue tort

  claims on behalf of the insureds, Providers lack standing to assert a claim

  for fraudulent misrepresentation.3

                                        ORDER

        Accordingly, IT IS HEREBY ORDERED that Liberty Mutual’s motion

  to dismiss (ECF No. 44) is GRANTED IN PART with respect to Providers’

  fraud claim and DENIED IN PART with respect to Providers’ breach of

  contract and unjust enrichment claims.

  Dated: April 21, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE




  3
   Therefore, the court need not consider whether Providers pleaded fraud with
  particularity under Fed. R. Civ. P. 9(b).
                                          -10-
Case 2:19-cv-12051-GCS-SDD ECF No. 60 filed 04/21/20              PageID.2003    Page 11 of 11




                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                       April 21, 2020, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                           -11-
